Per Curiam.
The defendant appeals from the trial court’s pendente lite awards of alimony and child support.
The defendant contends that the trial court erred (1) in finding that it had jurisdiction over the defendant, and (2) in ruling on the plaintiff’s motion for alimony and support, pendente lite, without a showing of a substantial change in circumstances.
Neither claim of error has merit. The defendant was personally served in Connecticut and our review of the record, transcript and briefs clearly indicates that the trial court properly exercised its broad discretion and fashioned its awards in conformity with applicable law.
There is no error.